Citation Nr: 1546100	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  11-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial compensable evaluation for left ear hearing loss.  

2. Entitlement to a total evaluation based upon individual unemployability (TDIU) due to the service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served in the Army National Guard from June 1964 to October 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Oakland, California, which granted service connection for left ear hearing loss and assigned a non-compensable evaluation effective July 9, 2009.  The Veteran thereafter disagreed with the initial rating assigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Veteran was last afforded a VA audiological examination in November 2009, nearly six years ago.  Additionally, the record clearly raises a question as to the current severity of the Veteran's service-connected left ear hearing loss (see, e.g., November 2009 audiological examination findings when compared to August 2010 private audiological findings; see also April 2011 Letter from private clinical audiologist).  Accordingly, a remand is required to afford him a VA examination to assess the current nature, extent and severity of his left ear hearing loss. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Prior to the examination, any outstanding records of pertinent treatment must be obtained and added to the record. 

Further, the record suggests that the Veteran may be in receipt of Social Security Administration (hereinafter "SSA") disability benefits. See VA Form 9.  VA has a duty to obtain SSA records when they may be relevant. Voerth v. West, 13 Vet. App. 117, 121 (1999).  Thus, upon remand, the RO/AMC should make as many attempts as are necessary to obtain the Veteran's SSA records. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).

Additionally, a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A Rice TDIU claim is limited to whether the Veteran is unemployable due the service-connected disability on appeal-in this case, the Veteran's service-connected left ear hearing loss.  Id.

In a May 2011 VA Form 9, the Veteran essentially indicated that he was not working due, in part, to the limitations caused by his service-connected left ear hearing loss.  The Veteran's representative reiterated this in the October 2015 Appellant's Brief.  The Board finds that the record raises the issue of a TDIU rating due to the service-connected left ear hearing.

The TDIU rating issue must be remanded because the increased rating claim is inextricably intertwined with it and a decision on the TDIU rating claim would, at this point, be premature. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.). 

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran has not been specifically provided notice regarding entitlement to a TDIU rating.  Thus, on remand the RO should provide corrective VCAA notice.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete SSA file, including any pertinent claim for disability benefits, the SSA decision, any List of Exhibits associated with the decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2. Ask the Veteran to identify all medical providers who have treated him for left ear hearing problems since July 2008.  Contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder, including VA treatment records since July 2008. 

3. Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are satisfied with respect to the issue of entitlement to a TDIU rating. 

4. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected left ear hearing loss.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  All indicated tests, including an audiological evaluation, must be performed.  The results must conform to VA regulations governing evaluation of hearing loss.  The examiner must fully describe the functional effects of the Veteran's hearing loss disability.  

5. The AOJ must consider whether the requirements for referral of the Veteran's claim to the Chief Benefits Director or the Director of Compensation and Pension Service for consideration on an extra-schedular basis, pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for the service-connected left ear hearing loss disability have been in invoked.  If so, the AOJ should take appropriate action.

6. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




